Citation Nr: 1538201	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral ear condition, claimed as otitis media/externa.

2.  Entitlement to service connection for varicose veins of the bilateral lower extremities.

3.  Entitlement to service connection for left lower extremity blood clots.

4.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) from August 2011, August 2012, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in June 2015.  A transcript of the hearing has been associated with the Veteran's Claims File.

In June 2015, the Board received new, pertinent evidence from the appellant, accompanied by a waiver of review by the agency of original jurisdiction.  38 C.F.R. § 20.1304.

The Board notes that the Veteran purported to request prior examination reports during the Board Hearing.  In June 2015, the Veteran also made a written request for examinations done in October 2013 and December 2013.  The Board notes that the Veteran made this request twice earlier.  In July 2014, VA responded to his second request with a letter indicating that, "Your request asked for a copy of your Hearing exam October 30, 2013 and ABR exam on December 16, 2013.  This is a duplicate request, of which we satisfied on February 10, 2014.  No further action will be taken on this request."  Therefore, the Board concludes that then Veteran's request has previously been satisfied.

The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran has a bilateral ear condition, claimed as otitis media/externa.

2.  The most probative evidence of record is against a finding that the Veteran's varicose veins of the bilateral lower extremities are proximately due to or the result of his service.

3.  The most probative evidence of record is against a finding that the Veteran's left lower extremity blood clots are proximately due to or the result of his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ear condition, claimed as otitis media/externa, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2014).

2.  The criteria for service connection for varicose veins of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2014).

3.  The criteria for service connection for left lower extremity blood clots have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30   (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in June 2012 and March 2014.  The issues were most recently adjudicated by the RO in September 2014.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, and lay statements in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a VA examination for his alleged ear condition in September 2014 and for his varicose veins and blood clot conditions in October 2013.  The examinations and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disabilities.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Analysis

Ear Condition

The Veteran has claimed that he had bilateral otitis media in March 1979 and otitis externa in February 1983.  The Veteran's service treatment records (STR) do show treatment for ear conditions, including otitis media and otitis externa.  These notations will be discussed below when the VA examination report is discussed.  The Board notes that the Veteran's separation examination in January 1983 showed normal results upon clinical evaluation of the ears.  However, the Veteran testified that he had problems after leaving the military in 1983 and 1984.  He believes that he developed an infection in the service and has had it since.  He testified that he manages it by taking decongestive medication.  He also testified that the last time he was treated for the condition was in the late 1990s.  However, he indicated he could not get the records because they would have been destroyed after seven years.
The Veteran underwent an ear examination in April 2014.  The Veteran reported having chronic ear infections requiring treatment during service.  He also reported that he is currently "ok."  During allergy season he said he will need to take an allergy medication to help prevent symptoms, including pressure and soreness in the ears.

The examiner noted past evaluations of the ear canals.  In December 2013, at the Glacier Hearing Services examination, "Otoscopy revealed bilateral external auditory canals clear of cerumen with normal appearing tympanic membranes."  An August 2011 Fort Missoula Hearing Clinic note indicated, "Otoscopic inspection revealed clear canals and normal appearing tympanic membranes."  A July 2011 audiology examination "revealed both canals were clear and normal."  A July 2003 examination "revealed both canals were clear of wax."

The examiner also noted the pertinent STR reports.  The pre-induction examination in November 1978 showed normal results after evaluation of the ears.  In March 1979, the Veteran was diagnosed with bilateral otitis redia.  In May 1979, it was noted that the Veteran had complaints of ear problems but the canals were noted to be clear and "normal" results were indicated.  Another normal ear examination was noted in August 1979.  A report from May 1980 showed normal results to an ear evaluation.  However, the report also notes a "history of otalgia since age 17 of unknown etiology, treated with Dimetapp and Erythromycin with good results, diagnosed otitis.  A report in June 1979 indicates the problem being treated with Sudafed.  In February 1983 it was noted that the Veteran has "bilateral ears plugged [with] debris wax, swollen and congestion."  It was also noted that there was "wax buildup, external otitis, [and] fluid in [the]ears."

The examiner noted that the Veteran's treatment plan does not include taking continuous medication for the diagnosed condition.  Upon examination, the Veteran was noted to not have any findings, signs or symptoms attributable to Meniere's syndrome (endolymphatic hydrops), a peripheral vestibular condition or another diagnosed condition.  He does not have any findings, signs or symptoms attributable to chronic ear infection, inflammation, cholesteatoma or any other diagnosis.  He does not have a benign neoplasm of the ear.
The external ear, ear canal, tympanic membrane, and gait were all normal.  The examiner reported the following: "Inspection of the auricles bilaterally reveals no redness, rashes, lesions, or drainage.  There is no tenderness to pulling on the pinna or pushing on the tragus.  Otoscopic exam reveals clear external auditory canals without redness, crusting, dryness, debris or cerumen buildup. Tympanic membranes are pearly gray without evidence of scarring, infection or inflammation."

The examiner reported that there is not sufficient medical evidence to provide a diagnosis for a chronic left or right ear disability (in addition to the previously identified hearing loss and tinnitus) associated with the Veteran's claimed bilateral otitis externa."

The examiner provided the following conclusion: "After careful review of the Veteran's C-File including STEs and previous audio examination as well as CPRS records, it is this examiner's medical opinion there is no diagnostic or clinical evidence of a chronic left or right ear disability associated with the veteran's claimed bilateral otitis externa (OE).  Otitis externa, also known as swimmer's ear is an acute and transitory inflammation of the outer ear and ear canal which can be caused by an active bacterial or fungal infection or secondary to eczema.  OE can result in temporary conduction hearing loss due to the buildup of canal debris or canal swelling due to infection and is not associated with sensorineural loss.  The Veteran's STR indicate a single entry, thirty one (31) years ago on 2/9/1983 where the diagnosis indicated 'wax buildup, external otitis, fluid in ears' without complications or sequelae.  There  is no objective evidence of intercurrent complaints of otitis externa found."

Regarding, otitis media, an addendum opinion was obtained from the examiner in September 2014.  The report provides the following: "STRs show assessment for early otitis media in [March 1979], as well as complaints that include pain and pressure in both ears in [May 1979].  STRs also show otitis externa in [February 1983].  Problems clearing ears in connection with [an upper respiratory infection in August 1981].  Ears hurt in connection with [an upper respiratory infection in June 1981]."
The following opinion was provided: "After careful review of the Veteran's VBMS, STR and CPRS records, it is this examiner's medical opinion there is no objective evidence to support the Veteran suffers from a current, chronic bilateral ear condition that had its onset during active service...nor is otherwise due to or related to some event or circumstance associated with active service, such as treatment in service for otitis media and/or ear pain and/or otitis externa."

The Board notes that there are no other post-service treatment records, other than those test results mentioned above, that show any current ear problem other than bilateral hearing loss and tinnitus.  Therefore, the competent medical evidence of records weighs against a finding of service connection.

The Veteran expressed his dissatisfaction with the VA examination and questioned the qualifications of the examiner in his November 2014 VA Form 9.  He objected to the fact that the examiner was a physician's assistant instead of a physician.

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has failed to demonstrate by evidence other than mere allegation that the Board cannot rely on the examiner's examination or opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69   (2007).  While this is a factor that can be considered in assigning probative weight to medical opinions, the mere fact that the examiner was a physician's assistant does not, on its face, render the examiner or his opinion incompetent.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  Thus, there is no reason to find the examiner incompetent solely based on his status as a physician's assistant. 

The Board also considered the lay evidence provided by the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the ear condition at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  There is no indication of a current ear condition, including otitis media and otitis externa.  In fact, the only medical opinion of record indicates that the Veteran does not have a current condition related to service.  The Board therefore concludes that the evidence is against a finding of service connection.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

Varicose Veins and Blood Clots

The Veteran testified at the Board hearing that he did not have treatment for these conditions prior to going in the military and he did not have treatment for these conditions in the military.  However, he testified to being on long "intelligence gathering" flights during service.  He would get tired and restless legs from the long flights.  He also cited a buddy statement that is of record wherein the buddy claims to have observed the Veteran's varicose veins in the summer of 1983.  However, the Veteran testified that he did not receive medical treatment for varicose veins until the late 1980s or 1990s.

The Veteran's STRs are silent for complaints, diagnoses or treatment of varicose veins or blood clots.  At his separation examination in January 1983, clinical evaluation of the extremities was normal.  There was no report of varicosities.  
The Veteran marked "no" to cramps in his legs.

The Veteran underwent a VA examination in October 2013.  The report notes diagnoses for varicose veins and deep vein thrombosis (blood clot on the left lower extremity) in July 2011.  

The Veteran reported at the examination that "symptoms began while on flight status with heaviness, swelling, [a] tired feeling in [his] left leg and foot."  He indicated that the right and left sides started at the same time but the left was more problematic.

Current complaints included the following: "They still swell with standing more than 2 hours.  [He] has a constant dull stinging sensation rated 3-4/10 that can increase to 7-8/10 preventing sleep from the left Achilles that radiates into the calf, behind the knee and into the groin.  Sitting for more than a couple hours will cause the left leg to swell and become painful.  Precipitating factors: Repetitive stair climbing, walking or standing more than 1-1.6 hours; salty food consumption.  Alleviating factors: Wears compression stockings on both legs; resting with legs elevated; avoiding overexertion."

The examiner noted that the earliest treatment reports for either condition many years after service.  There is a May 2004 note that provides the following: "Modest variscosities in the left leg."  The examiner noted the numerous treatment reports since that time documenting complaints and treatment for pain and swelling.  However, the Board notes that none of these treatment records provide an opinion on etiology of either condition.  A July 2011 note regarding the blood clot indicates that it is unclear if it is a new or old clot.

The examiner also reviewed the Veteran's statements in support of his claim and the statement from the Veteran's buddy.  The Veteran claimed that, "After flights my feet and legs would have a feeling of heaviness, tiredness, and aching, especially at the end of a long flight which lasted 12-14 hours.  These flights would require periods of prolonged standing, sitting or crawling in cramped quarters when working on electronic equipment.  My feet and ankles would be swollen after these flights."  The Buddy provided the following statement: "... in January 1982, [the Veteran] was complaining about pain in his legs from varicose veins and swelling in his left foot.  When [the Veteran] came to visit me in the summer of 1983, I noticed that the varicose veins in his legs were very pronounced..."

The examiner gave the following opinion: "After careful review of the Veteran's C-File, STR and CPRS records, it is this examiner's medical opinion the Veteran's current varicose veins and/or residuals of DVT/blood clots affecting the lower extremities did not have their initial onset during the Veteran's active military service...and are not otherwise caused by or related to any event, injury, treatment or other fact or circumstance associated with active service.  The STRs are silent for any subjective report of varicose veins/DVT or symptoms thereof and the physical examinations are also silent for objective findings.  The evidence of record is silent for varicose veins until May 2004 which was twenty one (21) years after military discharge when the Veteran was found to have 'modest variscosities of the left leg on physical exam when seen for an unrelated problem.  Three years later in July 2011 he was reported to have 'notable varicose veins bilaterally'...  Other than one clinic visit in 2004 with documentation of modest variscosities of the left leg there is lack of intercurrent complaints or supporting medical records from time of discharge to 2004 as well as from 2004 to 2011."

The Board notes that the Veteran has not submitted any other pertinent medical evidence.  The Board notes that current treatment reports continue to show extensive treatment for both problems but do not offer any evidence of a link between them and service.  The medical evidence of record weighs against a finding of service connection.

The Board also considered the lay evidence provided by the Veteran, including letters from his acquaintance.  They indicate that the Veteran has been suffering from varicose veins and blood clots for many years.  The examiner specifically considered these statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the varicose veins and blood clots at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  There is no competent medical evidence that the conditions started during service.

In explaining why his lay statements and his buddy's statement should be given probative weight, the Veteran argued that the combat presumption should be operative.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94   (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

When the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and his military service.  Dalton v. Nicholson, 21 Vet. App. 23, 40   (2007). 

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The combat presumption is not applicable here.  The Veteran did not serve in a combat zone during a time of war.  Moreover, the Veteran did not engage in combat with the enemy.  In fact, he has not alleged that he engaged in combat with the enemy.  He was awarded the Air Medal.  The fact that the Veteran was awarded an Air Medal does not prove he engaged in a combat activity.  As noted above, the phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  That does not exist in this case.  Here, in a special order dated in February 1982, by order of the President, individuals were "awarded the Air Medal for meritorious achievement while participating in aerial flights.  During the periods indicated, outstanding airmanship and courage were exhibited in the successful accomplishment of these important missions, under extremely hazardous conditions.  The highly professional efforts of each individual cited contributed materially to the mission of the United States Air Force."  The Veteran was recognized for flights between July and December 1981.  He has also testified that these were intelligence gathering flights.  Combat cannot be presumed based on this award or the Veteran's description of what the flights constituted.  There is no indication of combat in the order's language and the Veteran specifically testified that his plane was unarmed and did not engage with the enemy.

The Board also notes that the Veteran submitted other Board decisions in which entitlement to service connection for varicose veins was granted.  Importantly, prior Board decisions are binding only on the specific case decided, and the decision cited has no precedential value in the instant case.  38 C.F.R. § 20.1303.

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  There is no indication of varicose veins or blood clots in the STRs, nor is there an indication of complaints or diagnosis for many years following service.  Also, there are no medical opinions linking the current symptoms to service.  In fact, the only medical opinion of record indicates that the Veteran's varicose veins and blood clots are not related to service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a bilateral ear condition, claimed as otitis media/externa, is denied.

Entitlement to service connection for varicose veins of the bilateral lower extremities is denied.

Entitlement to service connection for left lower extremity blood clots is denied.


REMAND

Further development must be conducted to determine the severity of the Veteran's hearing loss.  Results from a few hearing tests during the appeal period are in the claims file; however, the results and opinions of the medical professionals appears incomplete.

At the August 2011 VA contracted examination, the average pure tone thresholds were 26.3 in the right ear and 28.8 in the left ear.  The Maryland CNC test showed speech discrimination of 86 percent in the right ear and 94 percent in the left ear.  The examiner concluded that the Veteran had normal hearing in the low and mid frequencies and a very mild high frequency sensorineural hearing loss in the high frequencies.  In October 2013, there was another examination.  Pure tone threshold averages were 65 percent in the right ear and 72.5 in the left ear.  Speech discrimination results showed 84 percent in the right ear and 88 percent in the left ear.  The pure tone threshold results do show a worsening.  However, a medical opinion from an audiologist at Vibrant Hearing dated in November 2013 provides the following: "There is evidence of non-organicity across several audiograms contained within the c-file.  At current issue, the most recent (October, 2013) audio exam is not likely an indication of the Veteran's true auditory thresholds.  An auditory brainstem response test, in conjunction with otoacoustic emission testing, is warranted."

Further testing was provided at Glacier Hearing Services in December 2013.  The report provides the following: Testing "suggest normal hearing to mild loss in the lower frequencies sloping to more significant hearing loss in the high frequencies, ABR threho1d search was conducted and wave V was identified at 40 dB in both ears which would suggest mild loss for the frequencies which he hears best (most likely low to mid frequencies)."  There are test results in the report; however, there is no audiogram that can be used to rate the Veteran's hearing loss.  Another opinion was provided by Vibrant Hearing: "Does the veteran currently suffer from a hearing loss by VA criteria? Yes...  The results of the most recent evaluations are most consistent with those obtained from 08/15/2011 and those obtained July 1, 2003 and show the Veteran's hearing loss is limited to the high frequencies."

The Board finds this opinion inadequate without an actual reporting of audiogram results.  It is unclear if the pure tone threshold averages are worse than in 2011.  While the examiner did question the results of the 2013 test, it is unclear whether the Veteran's hearing is actually the same as in 2011.  In this regard, the Veteran and his wife have testified that it is worsening.  Without knowing the actual pure tone threshold averages and how much, if any, hearing loss has occurred at the 40Hz, rating the disability is not appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service- connected bilateral hearing loss.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral hearing loss.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

A complete rationale for all opinions expressed must be provided.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


